DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 12 April 2021, regarding the Kaigala, et al. application.

Claims 1-7 and 9-20 are currently pending and have been fully considered.

This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
	
Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 13 a method for separating and encapsulating an analyte on microfluidic device, wherein is recited the step of injecting into a main microchannel, a first encapsulating volume comprising an encapsulating phase and a second encapsulating volume comprising the encapsulating phase from branching microchannels.  This limitation was not found to be taught or suggested by any reference in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
4 May 2021